      Case 5:18-cv-01039-JKP-RBF Document 110 Filed 07/13/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 ALEXANDER STROSS,

                Plaintiff,
                                                        Civil Action No. 5:18-cv-01039-JP-RBF
 v.

 HEARST COMMUNICATIONS, INC., THE
 HEARST CORPORATION, HEARST
 NEWSPAPERS, LLC, HEARST NEWSPAPERS
 II, LLC, HEARST SEATTLE MEDIA, LLC,
 HEARST MEDIA SERVICES CONNECTICUT,
 LLC, EDWARDSVILLE PUBLISHING
 COMPANY, LLC, MIDLAND PUBLISHING
 COMPANY, LLC, and HURON PUBLISHING
 COMPANY, LLC,

                Defendants.


       RESPONSE TO PLAINTIFF’S OBJECTION AND MOTION TO EXCLUDE
                    CERTAIN EVIDENCE IN SUPPORT OF
         DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       Defendants Hearst Communications, Inc. (“HCI”), The Hearst Corporation, Hearst

Newspapers, LLC, Hearst Newspapers II, LLC, Hearst Seattle Media, LLC, Hearst Media

Services Connecticut, LLC, Edwardsville Publishing Company, LLC, Midland Publishing

Company, LLC, and Huron Publishing Company, LLC (“Defendants”) hereby respond to

Plaintiff’s objection and motion to exclude certain evidence Defendants have submitted in

support of their Motion for Partial Summary Judgment, see ECF No. 97 (the “Motion”).

       1.      Defendants agree that Mr. Sitwala is not a competent witness to authenticate

Exhibits I, J, and L to his June 15, 2020 declaration and to lay a foundation for their admission

over any hearsay objection. To lay that foundation for Exhibits I and J, Defendants hereby

submit a declaration from Bridget Williams, the Senior Vice President, Strategy and Operations


                                                 1
      Case 5:18-cv-01039-JKP-RBF Document 110 Filed 07/13/20 Page 2 of 4




for Hearst Newspapers Digital Media. See Cause of Action Inst. v. Internal Revenue Serv., 316 F.

Supp. 3d 99, 109 (D.D.C. 2018) (considering reply declarations that cured deficiency in prior

summary judgment declaration). The creation of Exhibit L—which was generated and produced

in connection with verified interrogatory responses that Plaintiff does not challenge (see Stiwala

Decl., Exhibit K)—is addressed in paragraph 3 of the accompanying declaration of Nathaniel

Boyer.

          2.     Exhibits I and J disclose the revenue that was generated by any and all Hearst

Newspapers articles and slideshows in which Plaintiff’s Tiny House Photographs were viewable.

Defendants provide this information to the Court both for background and to disclose the

revenue generated by the articles as a whole—although, as Defendants argue, the fact that the

articles generated revenue does not establish that the revenue was attributable to the Tiny House

Photographs specifically, and thus Defendants are entitled to summary judgment on the grounds

that Plaintiff cannot identify any actual damages or profits that he can recover under 17 U.S.C. §

504(b).

          WHEREFORE Defendants respectfully request that the Court overrule Plaintiff’s

objection and deny Plaintiff’s motion to exclude certain evidence submitted in support of

Defendants’ Motion.




[signature block on next page]




                                                  2
     Case 5:18-cv-01039-JKP-RBF Document 110 Filed 07/13/20 Page 3 of 4




Dated:     July 13, 2020           Respectfully submitted,

                                   HEARST CORPORATION
                                   OFFICE OF GENERAL COUNSEL

                                   /s/ Nathaniel S. Boyer
                                   Jonathan R. Donnellan (State Bar No. 24063660)
                                   Ravi V. Sitwala
                                   Nathaniel S. Boyer
                                   Nina N. Shah (admitted pro hac vice)
                                   300 West 57th Street, 40th Floor
                                   New York, NY 10019
                                   (212) 841-7000
                                   (212) 554-7000 (fax)
                                   jdonnellan@hearst.com
                                   rsitwala@hearst.com
                                   nathaniel.boyer@hearst.com
                                   nina.shah@hearst.com

                                   Counsel for Defendants




                                      3
      Case 5:18-cv-01039-JKP-RBF Document 110 Filed 07/13/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on all counsel of record

through the Court’s electronic filing system on July 13, 2020.


                                             /s/ Nathaniel S. Boyer
                                             Nathaniel S. Boyer




                                                4
